MEMORANDUM **
Henry Ekeh appeals pro se from an order denying his motion for expungement of allegedly inaccurate information from certain government records.
To the extent Ekeh relies on the Privacy Act of 1974, 5 U.S.C. § 552a, for relief, the district court lacked jurisdiction because Ekeh did not exhaust all his administrative remedies. See Hewitt v. Grabicki, 794 F.2d 1373, 1377-78 (9th Cir.1986); see also 5 U.S.C. § 552a(d)(3).
To the extent Ekeh seeks equitable ex-pungement of his files, we conclude that the district court properly denied the motion for expungement. See Fendler v. United States Bureau of Prisons, 846 F.2d 550, 554-55 (9th Cir.1988) (holding that equitable expungement was not necessary because there was not a real and immediate threat to the petitioner).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.